

 
Exhibit 10.11(c)






Executive Officers of
The Scotts Miracle-Gro Company
who are parties to form of
Tier 1 Participation Agreement under
The Scotts Company LLC Executive Severance Plan




 
 
 
 
 
Effective Date of Employee,
Name and Principal Position
 
Tier 1 Participation
with The Scotts Miracle-Gro Company
 
Agreement
 
 
 
Barry W. Sanders, President and Chief Operating Officer
 
November 5, 2011
 
 
 
Vincent C. Brockman, Executive Vice President, General Counsel and Corporate
Secretary and Chief Ethics & Compliance Officer
 
November 5, 2011
 
 
 
David C. Evans, Chief Financial Officer and Executive Vice President, Strategy
and Business Development
 
November 5, 2011
 
 
 
Denise S. Stump, Executive Vice President, Global Human Resources
 
November 5, 2011
 
 
 
James R. Lyski, Executive Vice President, Chief Marketing Officer
 
November 5, 2011
 
 
 




